DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 12 is objected to because of the following informalities: the claim recites “an eye tracker or determining and tracking the estimated eye position” where Examiner assumes Applicant intended to recite “an eye tracker for determining and tracking the estimated eye position”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-9, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0163108) modified by Guttag et al. (US 2016/0025973).
	In regard to claim 1: Kim discloses a computer implemented method for providing information related to an external object in a field of view of a driver of a vehicle (see [0011]), the method comprising: monitoring the driver by a camera system within the vehicle (see [0044]); identifying, by means of a driver modeling module, an estimated eye position of the driver with respect to a vehicle coordinate system based on data provided by the camera system (see [0044]); gathering spatial information of at least one external object being located outside the vehicle by means of an object detection module (see [0046]); determining a basic display location for a visual output related to the external object based on the spatial information by using the object detection module (see [0041], [0043]); determining, by using the correction module, an eye position correction based on the estimated eye position (see [0063]) or a display location correction based on the basic display location in response to the imminent or instantaneous disturbance event in order to compensate an unintended movement of the vehicle (see [0042], [0050], [0063]); and generating the visual output related to the external object based on the estimated eye position and the basic display location and based on the eye position correction or the display location correction by means of a display module (see [0067]); Kim does not explicitly disclose detecting at least one imminent or instantaneous disturbance event regarding movement of the vehicle by means of a correction module; however Kim does disclose a system and method for generating a vehicle heads-up-display (HUD) (see [0011]) including rendering a graphic over an external object detected outside of a vehicle (see [0011]), configured to compensate for sensor error dues to vibration (see [0042]: “Sensor data from a camera sensor for detecting the eye position, a lidar (light detection and ranging) sensor, and/or radar sensor for detecting objects outside the vehicle has a certain angle of error due to sensor vibration”); Guttag et al. teaches a system and method for generating a vehicle heads-up-display (HUD) (see [0006], [0012]) including rendering a graphic over an external object detected outside of a vehicle (see [0043], [0046]), configured to compensate for sensor error dues to vibration (see [0113]), including detecting at least one imminent or instantaneous disturbance event regarding movement of the vehicle by means of a correction module (see [0113]: “system CPU 200 ( or display CPU 210 if implemented) may execute software routines in
response to signals from the pose sensor (e.g., gyroscope 223) to "pre-distort" the projected image in response to signals from that pose sensor, so as to effectively stabilize the displayed image at combiner 14”); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the teachings of Guttag et al. into the system and methods disclosed by Kim as doing so would have yielded predictable results, amounting to use of a known technique to improve similar devices in the same way. 
In regard to claim 2: Kim modified teaches the method according to claim 1, wherein the at least one imminent or instantaneous disturbance event is detected by measuring vibrations or jerks of the vehicle via a gyro sensor and an accelerometer (see Guttag et al. [0101], [0113]).
In regard to claim 7: Kim discloses a system for providing information related to an external object in a field of view of a driver of a vehicle (see [0011]), the system comprising: a camera system configured to monitor a driver within the vehicle (see [0044]); a driver modeling module configured to identify an estimated eye position of the driver with respect to a vehicle coordinate system based on data provided by the camera system (see [0044]); an object detection module configured to gather spatial information of at least one external object being located outside the vehicle (see [0046]) and to determine a basic display location for a visual output related to the external object based on the spatial information (see [0041], [0043]); a correction module configured to: ii) determine an eye position correction based on the estimated eye position (see [0042], [0050], [0063]) and/or a display location correction based on the basic display location in response to the imminent or instantaneous disturbance event in order to compensate an unintended movement of the vehicle (see [0063]); and a display module configured to generate the visual output related to the external object based on the estimated eye position and the basic display location and based on the eye position correction and/or the display location correction (see [0067]); Kim does not explicitly disclose i) detect at least one imminent or instantaneous disturbance event regarding movement of the vehicle; however Kim does disclose a system and method for generating a vehicle heads-up-display (HUD) (see [0011]) including rendering a graphic over an external object detected outside of a vehicle (see [0011]), configured to compensate for sensor error dues to vibration (see [0042]: “Sensor data from a camera sensor for detecting the eye position, a lidar (light detection and ranging) sensor, and/or radar sensor for detecting objects outside the vehicle has a certain angle of error due to sensor vibration”); Guttag et al. teaches a system and method for generating a vehicle heads-up-display (HUD) (see [0006], [0012]) including rendering a graphic over an external object detected outside of a vehicle (see [0043], [0046]), configured to compensate for sensor error dues to vibration (see [0113]), including i) detect at least one imminent or instantaneous disturbance event regarding movement of the vehicle (see [0113]: “system CPU 200 ( or display CPU 210 if implemented) may execute software routines in response to signals from the pose sensor (e.g., gyroscope 223) to "pre-distort" the projected image in response to signals from that pose sensor, so as to effectively stabilize the displayed image at combiner 14”); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the teachings of Guttag et al. into the system and methods disclosed by Kim as doing so would have yielded predictable results, amounting to use of a known technique to improve similar devices in the same way. 
In regard to claim 8: Kim modified teaches the system according to claim 7, wherein the camera system comprises a time of flight camera and/or a near infrared camera and/or a stereo camera (see Guttag et al. [0044]).
In regard to claim 9: Kim modified teaches the system according to claim 7, wherein the correction module comprises a gyro sensor and an accelerometer for measuring vibrations or jerks of the vehicle as instantaneous disturbance events regarding movement of the vehicle (see Guttag et al. [0101], [0113]).
In regard to claim 13: Kim modified teaches the system according to claim 7, wherein the object detection module comprises at least one component of an advanced driver assistance system of the vehicle configured to identify the spatial information of the external object (see Guttag et al [0101]).
In regard to claim 14: Kim discloses a computer system (see [0040]), the computer system being configured to: monitor a driver by a camera system within the vehicle (see [0044]); identify, by executing a driver modeling module, an estimated eye position of the driver with respect to a vehicle coordinate system based on data provided by the camera system (see [0044]); gather spatial information of at least one external object being located outside the vehicle by means of an object detection module (see [0046]); determine a basic display location for a visual output related to the external object based on the spatial information by using the object detection module (see [0041], [0043]); determine, by using the correction module, an eye position correction based on the estimated eye position (see [0063]) or a display location correction based on the basic display location in response to the imminent or instantaneous disturbance event in order to compensate an unintended movement of the vehicle (see [0042], [0050], [0063]); and generate the visual output related to the external object based on the estimated eye position and the basic display location and based on the eye position correction or the display location correction by means of a display module (see [0067]); Kim does not explicitly disclose detect[ing] at least one imminent or instantaneous disturbance event regarding movement of the vehicle by means of a correction module; however Kim does disclose a system and method for generating a vehicle heads-up-display (HUD) (see [0011]) including rendering a graphic over an external object detected outside of a vehicle (see [0011]), configured to compensate for sensor error dues to vibration (see [0042]: “Sensor data from a camera sensor for detecting the eye position, a lidar (light detection and ranging) sensor, and/or radar sensor for detecting objects outside the vehicle has a certain angle of error due to sensor vibration”); Guttag et al. teaches a system and method for generating a vehicle heads-up-display (HUD) (see [0006], [0012]) including rendering a graphic over an external object detected outside of a vehicle (see [0043], [0046]), configured to compensate for sensor error dues to vibration (see [0113]), including detect[ing] at least one imminent or instantaneous disturbance event regarding movement of the vehicle by means of a correction module (see [0113]: “system CPU 200 ( or display CPU 210 if implemented) may execute software routines in response to signals from the pose sensor (e.g., gyroscope 223) to "pre-distort" the projected image in response to signals from that pose sensor, so as to effectively stabilize the displayed image at combiner 14”); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the teachings of Guttag et al. into the system and methods disclosed by Kim as doing so would have yielded predictable results, amounting to use of a known technique to improve similar devices in the same way.
In regard to claim 15: Kim modified teaches the computer system according to claim 14, wherein the at least one imminent or instantaneous disturbance event is detected by measuring vibrations or jerks of the vehicle via a gyro sensor and an accelerometer (see Guttag et al. [0101], [0113]).
In regard to claim 20: Kim discloses a non-transitory computer readable medium comprising instructions that when executed, configure a computing system (see [0021]) to: monitor a driver by a camera system within the vehicle (see [0044]); identify, by executing a driver modeling module, an estimated eye position of the driver with respect to a vehicle coordinate system based on data provided by the camera system (see [0044]); gather spatial information of at least one external object being located outside the vehicle by means of an object detection module (see [0046]); determine a basic display location for a visual output related to the external object based on the spatial information by using the object detection module (see [0041], [0043]); determine, by using the correction module, an eye position correction based on the estimated eye position (see [0042], [0050], [0063]) or a display location correction based on the basic display location in response to the imminent or instantaneous disturbance event in order to compensate an unintended movement of the vehicle (see [0063]); and generate the visual output related to the external object based on the estimated eye position and the basic display location and based on the eye position correction or the display location correction by means of a display module (see [0067]); Kim does not explicitly disclose detect[ing] at least one imminent or instantaneous disturbance event regarding movement of the vehicle by means of a correction module; however Kim does disclose a system and method for generating a vehicle heads-up-display (HUD) (see [0011]) including rendering a graphic over an external object detected outside of a vehicle (see [0011]), configured to compensate for sensor error dues to vibration (see [0042]: “Sensor data from a camera sensor for detecting the eye position, a lidar (light detection and ranging) sensor, and/or radar sensor for detecting objects outside the vehicle has a certain angle of error due to sensor vibration”); Guttag et al. teaches a system and method for generating a vehicle heads-up-display (HUD) (see [0006], [0012]) including rendering a graphic over an external object detected outside of a vehicle (see [0043], [0046]), configured to compensate for sensor error dues to vibration (see [0113]), including detect[ing] at least one imminent or instantaneous disturbance event regarding movement of the vehicle by means of a correction module (see [0113]: “system CPU 200 ( or display CPU 210 if implemented) may execute software routines in response to signals from the pose sensor (e.g., gyroscope 223) to "pre-distort" the projected image in response to signals from that pose sensor, so as to effectively stabilize the displayed image at combiner 14”); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the teachings of Guttag et al. into the system and methods disclosed by Kim as doing so would have yielded predictable results, amounting to use of a known technique to improve similar devices in the same way.
Claim(s) 3, 6, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0163108) as modified by Guttag et al. (US 2016/0025973) above, and further in view of Hicok et al. (US 2019/0265703).
In regard to claim 3: Kim modified does not explicitly disclose the method according to claim 1, wherein: the at least one imminent or instantaneous disturbance event is detected by the correction module by: monitoring a road in front of the vehicle; estimating a ground level based on data provided by monitoring the road; and determining a deviation from the estimated ground level for the road in front of the vehicle; however Kim modified does disclose a system and method for generating a vehicle heads-up-display (HUD) (see Kim [0011]) including rendering a graphic over an external object detected outside of a vehicle (see Kim [0011]), comprising sensors for monitoring a road in front of the vehicle (see Kim [0046] and Fig. 5); Hicok et al. teaches a system and method for generating a vehicle heads-up-display (HUD) (see [0255]) including rendering a graphic over an external object detected outside of a vehicle (see [0256]), comprising sensors for monitoring a road in front of the vehicle (see [0119]), including estimating a ground level based on data provided by monitoring the road; and determining a deviation from the estimated ground level for the road in front of the vehicle (see [0119], [0121], [0344]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Hicok et al. with the disclosure of Kim modified as doing so would have yielded predictable results, and amounts to use of a known technique to improve similar devices in the same way. 
In regard to claim 6: Kim modified does not explicitly disclose the method according to claim 1, wherein gathering the spatial information of the external object comprises the object detection module extracting data from three-dimensional maps provided by a navigation system of the vehicle; however Kim modified does disclose a system and method for generating a vehicle heads-up-display (HUD) (see Kim [0011]) including rendering a graphic over an external object detected outside of a vehicle (see Kim [0011]), including information of an object external to the vehicle (see Kim [0059], [0062]); Hicok et al. teaches a system and method for generating a vehicle heads-up-display (HUD) (see [0255]) including rendering a graphic over an external object outside of a vehicle (see [0256]), including information of an object external to the vehicle (see [0119], [0120]), including gathering the spatial information of the external object comprises the object detection module extracting data from three-dimensional maps provided by a navigation system of the vehicle (see [0316], [0362]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Hicok et al. with the disclosure of Kim modified as doing so would have yielded predictable results, and amounts to use of a known technique to improve similar devices in the same way. 
In regard to claim 10: Kim modified does not explicitly disclose the system according to claim 7, wherein: the correction module comprises a ground level estimation module configured to monitor a road in front of the vehicle and estimating a ground level based on data provided by monitoring the road; and the correction module is configured to determine an imminent disturbance event regarding movement of the vehicle by determining a deviation from the estimated ground level for the road in front of the vehicle; however Kim modified does disclose a system and method for generating a vehicle heads-up-display (HUD) (see Kim [0011]) including rendering a graphic over an external object detected outside of a vehicle (see Kim [0011]), comprising sensors for monitoring a road in front of the vehicle (see Kim [0046] and Fig. 5); Hicok et al. teaches a system and method for generating a vehicle heads-up-display (HUD) (see [0255]) including rendering a graphic over an external object detected outside of a vehicle (see [0256]), comprising sensors for monitoring a road in front of the vehicle (see [0119]), including estimating a ground level based on data provided by monitoring the road; and determining a deviation from the estimated ground level for the road in front of the vehicle (see [0119], [0121], [0344]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Hicok et al. with the disclosure of Kim modified as doing so would have yielded predictable results, and amounts to use of a known technique to improve similar devices in the same way. 
In regard to claim 11: Kim modified teaches the system according to claim 10, wherein the ground level estimation module comprises a stereo camera system or a LIDAR system for monitoring the road in front of the vehicle (see Kim [0013]).
In regard to claim 16: Kim modified does not explicitly disclose the computer system according to claim 14, wherein: the at least one imminent or instantaneous disturbance event is detected by the correction module by: monitoring a road in front of the vehicle; estimating a ground level based on data provided by monitoring the road; and determining a deviation from the estimated ground level for the road in front of the vehicle; however Kim modified does disclose a system and method for generating a vehicle heads-up-display (HUD) (see Kim [0011]) including rendering a graphic over an external object detected outside of a vehicle (see Kim [0011]), comprising sensors for monitoring a road in front of the vehicle (see Kim [0046] and Fig. 5); Hicok et al. teaches a system and method for generating a vehicle heads-up-display (HUD) (see [0255]) including rendering a graphic over an external object detected outside of a vehicle (see [0256]), comprising sensors for monitoring a road in front of the vehicle (see [0119]), including estimating a ground level based on data provided by monitoring the road; and determining a deviation from the estimated ground level for the road in front of the vehicle (see [0119], [0121], [0344]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Hicok et al. with the disclosure of Kim modified as doing so would have yielded predictable results, and amounts to use of a known technique to improve similar devices in the same way.
Claim(s) 4-5, 12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0163108) as modified by Guttag et al. (US 2016/0025973) above, and further in view of Parker et al. (US 2013/0307771).
In regard to claim 4: Kim modified does not explicitly disclose the method according to claim 1, wherein identifying the estimated eye position of the driver by using the correction module further comprises: determining a face spatial location and a body spatial location of the driver with respect to the vehicle coordinate system based on data provided by the camera system; and determining or validating the estimated eye position based on the face spatial location and the body spatial location; however Kim modified does disclose a system and method for generating a vehicle heads-up-display (HUD) (see Kim [0011]) comprising sensors for detecting an eye position of the vehicle driver (see Kim [0011]); Parker et al. teaches a system and method for generating a vehicle heads-up-display (HUD) (see [0039]) comprising sensors for detecting an eye position of the vehicle driver (see [0039]), including determining a face spatial location and a body spatial location of the driver with respect to the vehicle coordinate system based on data provided by the camera system (see [0032]); and determining or validating the estimated eye position based on the face spatial location and the body spatial location (see [0032]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Parker et al. with the disclosure of Kim modified as doing so would have yielded predictable results, and amounts to use of a known technique to improve similar devices in the same way.
In regard to claim 5: Kim modified discloses the method according to claim 4, wherein identifying the estimated eye position of the driver further comprises predicting the estimated eye position based on the face spatial location and the body spatial location for a predetermined time period (see Parker et al. [0031] and [0038], [0032]).
In regard to claim 12: Kim modified does not explicitly disclose the system according to claim 7, wherein the driver modeling module further comprises: a face detector for determining a face spatial location of the driver with respect to the vehicle coordinate system based on data provided by the camera system; a body detector for determining a body spatial location of the driver with respect to a vehicle coordinate system based on data provided by the camera system; an eye tracker [for] determining and tracking the estimated eye position based on the face spatial location; and a validation unit for validating the estimated eye position based on the body spatial location; however Kim modified does disclose a system and method for generating a vehicle heads-up-display (HUD) (see Kim [0011]) comprising sensors for detecting an eye position of the vehicle driver (see Kim [0011]); Parker et al. teaches a system and method for generating a vehicle heads-up-display (HUD) (see [0039]) comprising sensors for detecting an eye position of the vehicle driver (see [0039]), including a face detector for determining a face spatial location of the driver with respect to the vehicle coordinate system based on data provided by the camera system; a body detector for determining a body spatial location of the driver with respect to a vehicle coordinate system based on data provided by the camera system (see [0032]); an eye tracker [for] determining and tracking the estimated eye position based on the face spatial location; and a validation unit for validating the estimated eye position based on the body spatial location (see [0032]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Parker et al. with the disclosure of Kim modified as doing so would have yielded predictable results, and amounts to use of a known technique to improve similar devices in the same way.
In regard to claim 17: Kim modified does not explicitly disclose the computer system according to claim 14, wherein the computer system is configured to: identify the estimated eye position of the driver by using the correction module further comprises: determine a face spatial location and a body spatial location of the driver with respect to the vehicle coordinate system based on data provided by the camera system; and determine or validate the estimated eye position based on the face spatial location and the body spatial location; however Kim modified does disclose a system and method for generating a vehicle heads-up-display (HUD) (see Kim [0011]) comprising sensors for detecting an eye position of the vehicle driver (see Kim [0011]); Parker et al. teaches a system and method for generating a vehicle heads-up-display (HUD) (see [0039]) comprising sensors for detecting an eye position of the vehicle driver (see [0039]), including determine a face spatial location and a body spatial location of the driver with respect to the vehicle coordinate system based on data provided by the camera system (see [0032]); and determine or validate the estimated eye position based on the face spatial location and the body spatial location (see [0032]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Parker et al. with the disclosure of Kim modified as doing so would have yielded predictable results, and amounts to use of a known technique to improve similar devices in the same way.
In regard to claim 18: Kim modified discloses the computer system according to claim 17, wherein the computer system is configured to identify the estimated eye position of the driver further comprises predicting the estimated eye position based on the face spatial location and the body spatial location for a predetermined time period (see Parker et al. [0031] and [0038], [0032]).
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0163108) as modified by Guttag et al. (US 2016/0025973) in view of Parker et al. (US 2013/0307771) above, and further in view of Hicok et al. (US 2019/0265703).
In regard to claim 19: Kim modified does not explicitly disclose the computer system according to claim 17, wherein the computer system is configured to gather the spatial information of the external object comprises the object detection module extracting data from three-dimensional maps provided by a navigation system of the vehicle; however Kim modified does disclose a system and method for generating a vehicle heads-up-display (HUD) (see Kim [0011]) including rendering a graphic over an external object detected outside of a vehicle (see Kim [0011]), including information of an object external to the vehicle (see Kim [0059], [0062]); Hicok et al. teaches a system and method for generating a vehicle heads-up-display (HUD) (see [0255]) including rendering a graphic over an external object outside of a vehicle (see [0256]), including information of an object external to the vehicle (see [0119], [0120]), including gathering the spatial information of the external object comprises the object detection module extracting data from three-dimensional maps provided by a navigation system of the vehicle (see [0316], [0362]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Hicok et al. with the disclosure of Kim modified as doing so would have yielded predictable results, and amounts to use of a known technique to improve similar devices in the same way. 
	Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 7:00 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669